Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed 9/28/2021 has been considered.  Claim 1 has been cancelled and claims 2-21 have been newly added by applicant.  Claims 2-21 are currently pending.

Applicant’s drawings filed 6/30/2021 have been considered and accepted by the examiner.  

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a filter assembly comprising:
“the first stage including a first plurality of acoustic wave resonators of a first type, the second stage including a second plurality of acoustic wave resonators of a second type but not the first type, the second plurality of acoustic wave resonators having a higher suppression of a second harmonic of a radio frequency signal than the first plurality of acoustic wave resonators; and
a receive filter having an input coupled to the common node, the receive filter configured to provide a single-ended radio frequency signal output” in combination with other recited elements in claim 1.

The present application also relates to a method of processing a radio frequency signal, the method comprising:
“the first stage including a first plurality of acoustic wave resonators of a first type, the second stage including a second plurality of acoustic wave resonators of a second type that is different than the first type, the second plurality of acoustic wave resonators having a higher suppression of a second harmonic of a radio frequency signal than the first plurality of acoustic wave resonators;
outputting the filtered transmit radio signal to a common node; and
filtering a receive radio frequency signal with a receive filter coupled to the common node to output a single-ended radio frequency signal” in combination with other recited elements in claim 12.

The closest prior art, Umeda et al. (US Publication 2009/0315640 A1), teaches a transmitting filter that comprises bulk acoustic wave (BAW) resonators and a surface acoustic wave resonator (SAW) resonator, wherein the SAW resonator is positioned between the BAW resonators and a common terminal.  Umeda further teaches the transmitting filter is used to separate reception of a signal in a radio wave band.  
A second prior art, Inoue et al. (US Publication 2013/0113576 A1), teaches a loop circuit, which comprises surface acoustic wave elements, for generating an anti-phase signal to a target signal at a particular frequency. 
A third prior art, Penunuri (US Patent 6,424,238 B1), teaches surface acoustic wave resonators are disposed on a single die. 
A fourth prior art, Kato et al. (US Publication 2018/0123547 A1), teaches a multiplexer may be implemented as a quadplexer. 
However, Umeda, Inoue, Penunuri, and Kato, when either taken individually or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471